                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                              CASE NO: 2:17-cr-83-FtM-38MRM

DILLON SHUTT
                                                 /

                                                ORDER 1

        Before the Court is Defendant Dillon Shutt’s Motion for Amendment of Judgment.2

(Doc. 147).       On October 23, 2018, the Court sentenced Shutt for child pornography

offenses and ordered that he self-surrender to the United States Marshal on November

5, 2018. (Doc. 139). Shutt now asks the Court to amend the Judgment so that he does

not have to self-surrender in three days. Instead, he wants to self-surrender directly to

his designated institution only when the Bureau of Prisons directs him to do so because

of his medical issues and medications. According to Shutt’s attorney, the Bureau of

Prison hopes to have Shutt designated in the next one to two weeks. The Government

opposes the motion to the extent that Shutt be allowed to remain at liberty beyond

November 21, 2018.




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These

hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.

2 The Motion for Amendment of Judgment and Mark J. Mahoney’s affirmation do not comply with Local

Rule 3.01(a). Not complying with the Court’s Local Rules and other policies and procedures has been a
continued theme with Shutt’s attorneys throughout this case. Although the Court will entertain the pending
motion due to its time-sensitive nature, it will strike all future non-compliant filings.
       Having reviewed Shutt’s motion, his attorney’s affirmation, the record, and

applicable allow, the Court grants in part and denies in part the motion. The Court grants

the motion to the extent that it will extend the self-surrender date to November 21, 2018.

Shutt must self-surrender to the United States Marshal on November 21, 2018, or upon

designation of the Bureau of Prisons, whichever is earlier. This Order is sufficient to

amend the self-surrender date, thus, amending the judgment is not necessary. The Court

denies the request to hold a conference to determine the status of Bureau of Prisons’

efforts to designate a facility for Shutt to serve his sentence and to hear argument on

Shutt’s continued liberty. Shutt must self-surrender to the United States Marshal as

directed in this Order regardless of whether the Bureau of Prisons has designated him to

a specific facility or not.

       Accordingly, it is now

       ORDERED:

       Defendant Dillon Shutt’s Motion for Amendment of Judgment (Doc. 147) is

GRANTED in part and DENIED in part.

       (1) Shutt must self-surrender to the United States Marshal on November 21, 2018,

           or upon designation of the Bureau of Prisons, whichever is earlier.

       (2) The motion is DENIED in all other respects.

       DONE AND ORDERED in Fort Myers, Florida on this 2nd day of November 2018.




Copies:
Counsel of Record




                                            2
3
